      Case 18-32801-sgj7 Doc 50 Filed 02/03/21           Entered 02/03/21 16:23:11      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 2, 2021
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

     IN RE:                                      §
                                                 §
     CESAR ALCOCER and,                          §       CASE NO. 18-32801-sgj-7
     MARIA ANTONIA ALCOCER                       §
                                                 §            (Chapter 7)
     DEBTOR                                      §

          ORDER APPROVING MOTION TO APPROVE SETTLEMENT AGREEMENT
               WITH ROZMEEN BHAI, ISMAIL BHAI, AND RAHEEL BHAI

              On this day came on for consideration the Motion to Approve Settlement Agreement with

     Rozmeen Bhai, Ismail Bhai, and Raheel Bhai [Docket #45] filed by Scott Seidel, the Trustee

     seeking the Court’s approval of the Settlement Agreement attached as Exhibit “A” to the Motion

     (the “Settlement Agreement”). Upon consideration of the Motion and all evidence before the

     Court,

              THE COURT FINDS THAT:

              A.     Proper 21-day notice of the Motion has been given to all parties in interest, the

     notice provided was appropriate and sufficient such that no further notice is required, and no

     party has timely objected to the Motion.

                                                     1
 Case 18-32801-sgj7 Doc 50 Filed 02/03/21          Entered 02/03/21 16:23:11     Page 2 of 2




       B.       The Motion has merit and should be GRANTED.

       C.       The Settlement Agreement described in the Motion is in the best interest of the

Debtor’s bankruptcy estate and the parties thereto and should be approved.

IT IS THEREFORE ORDERED THAT:

       1.       The Motion is GRANTED and the Trustee is authorized to enter the Settlement

Agreement with Rozmeen Bhai, Ismail Bhai and Raheel Bhai (the “Defendants”).

       2.       The Trustee is authorized to execute any and all documents necessary to

effectuate the Settlement Agreement.

                                       ### END OF ORDER ###


Submitted by:

John Paul Stanford
Quilling, Selander, Lownds,
Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, TX 75201
Telephone: (214) 871-2100
Email: jstanford@qslwm.com




                                               2
